Citation Nr: 1509639	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  09-36 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1977 to April 1977.  He separated from the Army National Guard in 2000.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in December 2014; the hearing transcript has been associated with the file and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issue, so that the Veteran is afforded every possible consideration.  

The Veteran contends he injured his left shoulder during a period of active duty for training in 1987 when, during a parachute jump, he hit uneven ground when landing and fell to his left, causing his weapon to jam into his left shoulder.  He reported he was treated by the team medics and then taken to the emergency room at Clark Air Force Base.  He has said that he later had x-rays taken at the Fitzsimmons Army Medical Center.  A fellow service member submitted a statement recalling that he accompanied the Veteran when he was treated at Clark Air Force Base and that he recalled the Veteran later getting treatment at Fitzsimmons Army Medical Center.  The available service treatment records do not show treatment for left shoulder symptoms while on active duty.  

Although the Veteran's service treatment records have been obtained, they do not include any records from Clark Air Force Base or the Fitzsimmons Army Medical Center showing treatment of the Veteran's shoulder.  The Board finds that on remand efforts should be made to obtain any available records directly from those facilities.  

In addition, the record shows that while the Veteran initially claimed service connection for a left shoulder condition in a claim for VA compensation benefits filed in November 2000, on a VA general medical examination in January 2001, he did not report any left shoulder symptoms nor was any left shoulder condition found on examination.  Despite such, in a December 2014 letter, the Veteran's attending physician opined that the shoulder was injured in service as noted in "multiple orthopaedic notes" and that a current left shoulder condition was related to service.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any treatment records for the Veteran from treatment of his left shoulder in 1987 at Clark Air Force Base.  If the records cannot be obtained, the AOJ must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain them would be futile.

2. Obtain any treatment records for the Veteran from Fitzsimmons Army Medical Center, including reports of left shoulder x-rays.  If the records cannot be obtained, the AOJ must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain them would be futile.

3. Either seek clarification from Dr. W. D. as to the etiology of any current left shoulder condition or consider the propriety of obtaining a current VA examination with an opinion as to the likely etiology of any current left shoulder disability.  

4.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




